NO. 07-08-0192-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

MAY 1, 2008

______________________________


BARRY DWAYNE MINNFEE,

                                                                                                 Appellant

v.

THE STATE OF TEXAS,

                                                                                                 Appellee

_________________________________

FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

NO. 44,428-C; HON. PATRICK A. PIRTLE, PRESIDING

_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Barry Dwayne Minnfee (appellant) has filed a document with this court entitled
“Extra-notice requirements General Notice of Appeal Party’s Right to Own Statement.”  In
this document, appellant appears to be complaining of a judgment of conviction for
aggravated assault signed on January 28, 2002.  However, the document was filed on April
28, 2008.  We dismiss the appeal for want of jurisdiction.
          To be timely, a notice of appeal must be filed within 30 days after the sentence is
imposed or suspended in open court or within 90 days after that date if a motion for new
trial is filed.  Tex. R. App. P. 26.2(a).  No motion for new trial having been filed,  appellant's
notice of appeal was due to be filed February 27, 2002.  Because the record discloses that
appellant’s notice of appeal was received on April 28, 2008, without seeking an extension
of the deadline, Tex. R. App. P. 26.3, the notice of appeal was late.
          A timely filed notice of appeal is essential to invoke our appellate jurisdiction.  Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  If it is untimely, we can take no
action other than to dismiss the proceeding.  Id. at 523.  Appellant's notice being untimely
filed, we have no jurisdiction over the matter and dismiss the appeal.
          Accordingly, appellant’s appeal is dismissed.

 
                                                                           Brian Quinn 
                                                                          Chief Justice 



Do not publish.